Title: From George Washington to Henry Knox, 10 April 1789
From: Washington, George
To: Knox, Henry



My dear Sir,
Mount Vernon April 10th 1789

The cloth & Buttons which accompanied your favor of the 30th Ult., came safe by Colo. Hanson; and really do credit to the Manufactures of this Country. As it requires Six more of the large (engraved) button to trim the Coat in the manner I wish it to be, I would thank you, my good Sir, for procuring that number and retaining them in your hands until my arrival at New York.

Not to contemplate (though it is a serious object) the loss which you say the General Government will sustain in the article of Impost, the stupor, or listlessness with which our public measures seem to be pervaded, is, to me, matter of deep regret. Indeed it has so strange an appearance that I cannot but wonder how men who sollicit public confidence or who are even prevailed upon to accept of it, can reconcil⟨e⟩ such conduct with their own feelings of propriety. The delay is inauspicious to say the best of it—and the world must contemn it. With sentiments of the sincerest friendship, I am Yr affectionate

Go: Washington


P.S. The advices by the Mail of this Evening will, surely, inform us of a Quorum in both Houses of Congress.

